involved incidents that occurred when he was a juvenile. Therefore, we
                conclude that the district court did not err in denying appellant's motion,
                and we
                            ORDER the judgment of the district court AFFIRMED.




                                                             ikastuvr
                                                   Parraguirrv


                                                                                  J.
                                                   Saitta


                cc: Hon. Douglas Smith, District Judge
                     Louis Gomez
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A